Citation Nr: 0520188	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-23 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The veteran is not shown to have bilateral sensorineural 
hearing loss that is etiologically related to active service 
or that was manifested to a compensable degree within one 
year of separation from service.  

2.  The veteran is not shown to have a low back disorder that 
is etiologically related to active service.  

3.  The veteran is not shown to have a bilateral knee 
disorder that is etiologically related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.385 
(2004).

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

3.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2003 rating decision of 
evidence needed to substantiate his claims.  He was also 
issued a March 2004 statement of the case and a supplemental 
statement of the case in June 2004 that identified 
regulations pertinent to service connection claims.  At that 
time, the veteran was also informed of the reasons why his 
claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In a May 2003 letter, prior to the initial adjudication of 
the veteran's service connection claims, he was informed of 
VA's duty to obtain evidence on his behalf.  He was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and a VA examination report dated 
in July 2003.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the May and December 2004 personal hearings; 
lay statements; service medical records; private treatment 
reports; and the July 2003 VA examination report.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran has a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury or disease contracted 
in the line of duty, in active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §  3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.	Bilateral sensorineural hearing loss

The veteran is seeking entitlement to service connection for 
bilateral sensorineural hearing loss.  He contends that his 
current bilateral hearing loss is causally or etiologically 
due to noise exposure during active service and that he 
should therefore be entitled to service connection.  The 
Board has reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2004).

With respect to evidence of bilateral hearing loss occurring 
during active service, service medical records show no 
complaints, treatment, or diagnoses of bilateral hearing 
loss.  Audiological testing on examination for service in 
April 1965 at 500, 1000, 2000, 3000, and 4000 Hertz was -
10/0, -10/-5, -5/-10, -5/-10, -5/0 in the right and left 
ears, respectively.  (No defects were noted at entrance to 
service in July 1965.)   The audiology results in the same 
frequencies at separation in July 1968 was 0/-5, -5/-5, -5/0, 
-5/5 and 15/0.  The veteran's ears were noted as being 
"normal" at separation.  As such, the Board finds no 
evidence of bilateral sensorineural hearing loss occurring 
during active service.  

With respect to evidence of bilateral hearing loss following 
active service, the veteran was afforded a VA examination in 
July 2003 in connection with his claim.  The examiner 
reviewed the veteran's claim folder and noted the veteran's 
history that he was a crash firefighter in the service and 
had been exposed to noise from being on the flight line 
constantly for about one year.  On the current pure tone 
audiometry, the veteran had mild sensorineural hearing loss 
in the right ear and mild to moderate hearing loss in the 
left ear.  The average pure tone lose in the right and left 
ear, respectively, was 26/29, and one pure tone loss exceeded 
40 decibels 45 at 4000 Hertz on the left).  The examiner 
opined that as the veteran's military separation examination 
report showed no ratable hearing loss in either ear, and that 
the veteran's current hearing loss was not due to military 
noise exposure.  

The current record does not show that the veteran had hearing 
loss during active service or within one year thereafter, and 
does not include any competent medical evidence linking the 
veteran's current hearing loss to active service.  To the 
contrary, even assuming exposure to flight line noise in 
service, and noting that currently the veteran has been 
diagnosed with mild and mild to moderate sensorineural 
hearing loss, the July 2003 VA examiner opined that the 
veteran's current hearing loss was not due to his military 
noise exposure.  The examiner had reviewed the veteran's file 
and was aware of the noise exposure the veteran described in 
service.  No other medical professional has commented on the 
cause or etiology of the veteran's hearing loss.  

Based on the foregoing, the Board finds that record does not 
support a grant of service connection for bilateral hearing 
loss.  The Board does not doubt the veteran's testimony 
concerning his duties in service or his belief that his 
hearing loss is etiologically related to active service.  A 
layperson without medical training, such as the veteran, is 
not competent to provide an opinion on medical matters such 
as the cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) ("competent medical evidence" means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In summary, for the reasons and bases discussed, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's bilateral sensorineural hearing 
loss that is related to service.  The appeal is accordingly 
denied as to this issue.

2.	Low back and bilateral knee disorder

The veteran also is seeking entitlement to service connection 
for a low back disorder and a bilateral knee disorder.  He 
contends that he injured his lower back and both knees during 
a training exercise in service when he was trying to put out 
a fire in a mock aircraft and was knocked down by a fire hose 
nozzle that had been dropped.  He maintains his current low 
back and bilateral knee problems are related to active 
service.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claims and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the claims and 
service connection therefore cannot be granted.  

The service medical records show no complaints, treatment, or 
diagnoses of any low back or knee disorders during service.  
On the July 1968 Report of Medical Examination for 
separation, the veteran's spine and lower extremities were 
normal.  

With respect to evidence of a low back disorder following 
active service, treatment records from Family Health Care 
dated in November 1976 show that the veteran's lumbar spine 
was "negative."  In February 1989, no specific 
abnormalities of the lumbar spine were identified.  In April 
1989 the veteran underwent a laminectomy at L4-L5 and he 
continued to seek treatment for a low back disorder from that 
clinic in 1996 and 2001.  

On a January 2001 report, T.E.M., M.D., noted that the 
veteran had recurrent left paracentral extruded disc at L4-L5 
extending caudally.  The diagnoses included multi-level 
degenerative facet joint disease at L3-L4, L4-L5 and L5-S1 
with minor narrowing of the right neural foramina at L5-S1.  
Dr. M. indicated that the veteran had previously had a 
laminectomy on the left side at L4-L5.  The etiology of the 
veteran's back disorder was not discussed, though Dr. M. 
indicated that there were no prior studies for comparison.  

A February 2001 report from W.W.S., M.D. noted that the 
veteran had undergone a lumbar microdiskectomy and removal of 
a large extruded fragment.  The etiology of the veteran's 
back disorder was not discussed.  

With respect to evidence of a bilateral knee disorder 
following active service, treatment records from Family 
Health Care dated in June 1996 show that the veteran had soft 
tissue swelling of the right knee.  No fracture, dislocation, 
or acute bony abnormality was noted.  A separate June 1996 
report noted that the veteran had twisted his right knee and 
was diagnosed with a sprained right knee.  A September 2003 
MRI of the veteran's left knee showed an abnormal signal 
within the posterior horn and body of the medial meniscus 
without evidence of a meniscal tear.  The findings were most 
consistent with a meniscal contusion if there had been recent 
trauma or degenerative signal change if this was a chronic 
process.  

In a May 2004 statement, the veteran said that he did not go 
to sick call after initially injuring his back and knees 
during service.  He further stated that after separation from 
service, he self-medicated his low back and knee disorders 
with over-the-counter pain medication as he could not afford 
to see a doctor.  

As matters stand, the record does not have objective medical 
evidence of low back or bilateral knee injuries or disorders 
occurring during the veteran's active service, or a competent 
medical opinion linking his current back and knee 
disabilities to service any event in service.  As such, 
service connection is not warranted and the claims must be 
denied.

The Board notes the veteran's contentions that his current 
low back and bilateral knee disorders are related to 
strenuous activities he has described during service.  
However, the medical evidence does not support his 
contentions.  Although the medical evidence shows that the 
veteran sought treatment for his back and knees on several 
occasions following service, none of the treating physicians 
has offered an opinion as to the etiology of the disorders.  
Moreover, there is no evidence indicating that the veteran 
was diagnosed with a chronic low back or bilateral knee 
disorder prior to at least 1989, many years after separation 
from service.  

The Board also notes the veteran's contentions that he has 
not received a VA examination for his back and knee 
disorders.  When deciding disability compensation claims, 
VCAA and implementing regulations require VA to provide the 
veteran with a VA medical examination or medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  Such an 
examination or opinion is necessary if the information and 
evidence of record (including the statements made by the 
veteran) contains competent evidence that the claimant has a 
current disability, persistent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence to decide the claim.  See 38 
U.S.C.A. § 5103A(d) (2004).  

In the present case, the record contains no medical evidence 
of low back or bilateral knee disorder or injury during 
active service, and there is no evidence that the veteran 
received treatment for a low back or bilateral knee disorder 
that could be related to any event within 20 years after 
separation from service.  As there is no prior evidence of a 
low back or bilateral knee disorder on which to base a nexus 
opinion, mere recitation of the veteran's self-reported lay 
history would not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  Therefore, the Board finds a VA examination for 
the veteran's back and knees is not warranted in the present 
case.  The veteran, of course, is free to submit new and 
material evidence at any time to reopen his claims with the 
RO, particularly medical opinion evidence linking a current 
disability to service.  

Finally, as in the case of the cause of hearing loss, the 
veteran he is not competent to provide evidence on medical 
matters such as diagnosis or etiology of his back and knee 
disorders, at least as to any relationship to active service.  
See Espiritu supra.  Thus, the Board concludes that the 
preponderance of the evidence is against the claims of 
service connection for low back and bilateral knee disorders.  
The appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a low back disorder is denied. 

Service connection for a bilateral knee disorder is denied. 



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


